                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

GEORGE ARDELL ALEXANDER,


                                 Petitioner,                    Case No. 2:18-cv-10663
                                                                Hon. Mark A. Goldsmith
v.

DANIEL LESATZ,1

                        Respondent.
___________________________________/

                            OPINION & ORDER
      (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS, (2) DENYING
     CERTIFICATE OF APPEALABILITY, AND (3) GRANTING PERMISSION TO
                       APPEAL IN FORMA PAUPERIS

       George Ardell Alexander, (“Petitioner”), a Michigan prisoner, filed this action under 28

U.S.C. § 2254. Petitioner was convicted after a jury trial in the Wayne Circuit Court of first-

degree felony murder, Mich. Comp. Laws § 750.316(b), and carjacking, Mich. Comp. Laws §

750.529a. Petitioner was sentenced as a fourth-time habitual felony offender to a controlling

sentence of mandatory life-imprisonment for the murder conviction and a term of 40-to-60 years

for the carjacking conviction.

       The petition raises five claims: (1) insufficient evidence was presented at trial to sustain

Petitioner’s convictions, (2) the prosecutor improperly elicited testimony from a police officer that

Petitioner invoked his right to remain silent, (3) the trial court erroneously admitted evidence of

an excited utterance made by Petitioner’s sister, (4) Petitioner’s right to confront witnesses was




1
  The proper respondent in a habeas case is the petitioner’s custodian, which in the case of an
incarcerated prisoner is the warden of the facility where he is incarcerated. See Rule 2(a), 28
U.S.C. § 2254. Therefore, the Court substitutes Warden Daniel LeSatz in the caption.
                                                 1
violated by the admission of a witness’s preliminary examination testimony, and (5) the prosecutor

committed misconduct by suggesting that Petitioner had committed an unidentified crime

immediately prior to the instant offense.

       The Court will deny the petition because Petitioner’s claims are without merit or barred by

his state court procedural default. The Court will also deny Petitioner a certificate of appealability,

but it will grant permission to appeal in forma pauperis.

                                        I. BACKGROUND

       This Court recites verbatim the relevant facts relied upon by the Michigan Court of

Appeals, which are presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1). See

Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

       At approximately 1:30 a.m. on August 5, 2014, Robert Gibbs, Tracy Brown,
       Giovanni Porter, and Albert Johnson were sitting on Gibbs’ porch at 9145 Oldtown
       Street, Detroit, Michigan. At that time, the group was planning to briefly leave
       Gibbs’ residence and drive to a nearby liquor store to get more alcohol before the
       store closed at 2:00 a.m.

       Suddenly, Gibbs, Brown, and Porter saw defendant, who was wearing a brown
       jogging suit or track suit, sprint around the corner where Gibbs’ house was located.
       Defendant continued to run and cut across Gibbs’ yard. It appeared from
       defendant’s clothing that he had been in a fight, as his white T-shirt was “not in
       place like a normal person” and it had spots of blood on it. Defendant repeatedly
       asked Johnson to drive him to the “the west side right now,” but Johnson refused
       for money-related reasons and chastised defendant for “whooping and hollering in
       front of . . . [his] neighbor’s home.” However, defendant seemed very upset or
       afraid of something, and it appeared that he was “just trying to get away from that
       area for some reason[.]” When defendant continued to ask for a ride, Johnson told
       Gibbs, Brown, and Porter that they should go to the store without him while he tried
       to calm defendant down, expressing his belief that he could make defendant calm
       down by the time they returned.

       As defendant and Johnson walked toward Johnson’s house, Gibbs, Brown, and
       Porter drove to the liquor store. The trip took approximately 15 minutes. When
       they returned to Gibbs’ residence, they did not see defendant or Johnson. However,
       Gibbs, Brown, and Porter then heard defendant repeatedly yell, “[T]hey’re trying
       to rob me,” as he exited Johnson’s house or porch and walked towards Johnson’s
       truck, a burgundy F-150. The only people in the vicinity at that time were Gibbs,

                                                  2
Porter, and Brown, and they saw no one else come from the direction of Johnson’s
home or run away from the scene.

Defendant attempted to start Johnson’s truck with the automatic car starter remote,
while continuing to state that “they” were trying to rob him. He ultimately entered
and started defendant’s truck. This concerned Gibbs, Porter, and Brown because
Johnson never let anyone hold his car keys unless he was present and never allowed
anyone else to drive his truck.

Gibbs ran inside his house, grabbed an axe, and ran toward the truck—which, at
that point, was backing down the driveway—in an attempt to prevent defendant
from taking it. Defendant shifted the truck into drive while it was halfway in the
street and halfway on the sidewalk and grass. He then attempted to run over Gibbs
and Brown by driving toward them while revving the engine. Gibbs and Brown
jumped out of the way, and defendant drove over the neighbor’s grass and onto the
street, turning onto the service drive and entering westbound I-94.

After defendant left, Gibbs and Brown saw Johnson lying on his porch steps and
realized that he was dead. Gibbs saw a little bit of blood in Johnson’s mouth and a
small gash on the top of his head.

The police arrived several minutes later. Based on the condition of the porch and
the front bedroom inside Johnson’s residence, the police believed that “a struggle”
had ensued on the porch and “a ruckus” had occurred in the bedroom. Several items
and blood samples were collected and sent to the Michigan State Police Crime
Laboratory for DNA testing.

Katrina Johnson lived next door to defendant’s sister, Monica, on Ford Street on
the west side of Detroit. In the early morning hours of August 5, 2014, she had just
returned home from work when she “heard a big bang” that “almost sounded like a
car crash.” She looked out the window and saw a burgundy F-150 truck. The truck
had driven into a hole in the street and struck a blue Suburban that was parked in
front of the hole. Katrina then saw defendant, who was wearing a brown hooded
jogging suit, exit the vehicle. Defendant walked between Katrina’s house and the
home of her other neighbor, Sunny Willingham, and attempted to jump over
Willingham’s gate. Defendant was unable to do so, and the gate “made a lot of
noise.” Next, defendant quickly walked in front of Katrina’s house, going to his
sister’s house on the other side. As defendant walked by within inches of Katrina’s
open window, defendant and Katrina gestured in acknowledgement of each other.

At approximately 7:00 a.m., defendant’s sister, Monica, knocked on Katrina’s door.
When Monica sat down with Katrina and Katrina’s aunt, she immediately told them
that “her brother had just killed someone[.]” When Katrina asked Monica if she
was sure, Monica responded that “she was very sure” and provided the following
description of the crime to Katrina:


                                         3
               She said her brother was on the east side. She didn’t give an exact
               location, [stating] that somebody that he was acquainted with he had
               murdered and took his vehicle and I said, well, what kind of vehicle
               was it? I saw your brother just a few hours ago. She said, it’s a F-
               150, and I said, I saw him, you know, in the vehicle, which was
               prior, maybe four hours prior and she said, yeah, we had to pull the
               vehicle around the corner and I left the keys on the dashboard.

       Additionally, Monica told Katrina that she had defendant’s clothing in the shopping
       bag and she intended to wash the clothes. Katrina left while Monica was still at her
       house. Based on the information from Monica, Katrina first went to see if the F-
       150 was still parked in the same place that she had seen it on her street and
       discovered that it was not. It was parked one block away near the corner of LaBelle
       and LaSalle, as Monica had indicated. Katrina immediately went to the police to
       report her findings.

       Later in the morning on August 5, 2014, defendant was arrested after he surrendered
       to the police. The arrest occurred after he emerged from 2446 Ford Street, Detroit
       Michigan, while wearing a brown track suit.

       Dr. Chantel Njiwaji, a doctor of forensic pathology employed by the Wayne County
       Medical Examiner’s Office, performed an autopsy on Johnson’s body. She
       classified Johnson’s death as a homicide and was able to determine that “[t]he cause
       of death was blunt chest trauma and manual strangulation,” although either of those
       causes were sufficient on their own to cause Johnson’s death. She could not
       determine which injury occurred first and identified a variety of injuries on the
       inside and outside of his body.

People v. Alexander, 2016 WL 3767486, at *1-3 (Mich. Ct. App. Jul. 14, 2016) (footnote omitted).

Following his trial, Petitioner filed a claim of appeal in the Michigan Court of Appeals. His brief

on appeal filed by his appellate counsel raised six claims, from which the narrower set of his habeas

claims were derived. The Michigan Court of Appeals affirmed Petitioner’s convictions in an

unpublished opinion. Id.

       Petitioner subsequently filed an application for leave to appeal in the Michigan Supreme

Court. The court denied the application because it was not persuaded that the questions presented

should be reviewed. People v. Alexander, 895 N.W.2d 187 (Mich. 2017) (Table).

                                 II. STANDARD OF REVIEW


                                                 4
       28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional claims raised by

a state prisoner in a habeas action if the claims were adjudicated on the merits by the state courts.

Relief is barred under this section unless the state court adjudication was “contrary to” or resulted

in an “unreasonable application of” clearly established Supreme Court law.

       “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a rule that

contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a set of facts

that are materially indistinguishable from a decision of [the Supreme] Court and nevertheless

arrives at a result different from [this] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)

(quoting Williams v. Taylor, 529 U.S. 362, 405-406 (2000)).

       “[T]he ‘unreasonable application’ prong of the statute permits a federal habeas court to

‘grant the writ if the state court identifies the correct governing legal principle from [the Supreme]

Court but unreasonably applies that principle to the facts’ of petitioner’s case.” Wiggins v. Smith,

539 U.S. 510, 520 (2003) quoting Williams, 529 U.S. at 413.

       “A state court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

664 (2004)). “Section 2254(d) reflects the view that habeas corpus is a guard against extreme

malfunctions in the state criminal justice systems, not a substitute for ordinary error correction

through appeal. . . . As a condition for obtaining habeas corpus from a federal court, a state prisoner

must show that the state court’s ruling on the claim being presented in federal court was so lacking

in justification that there was an error well understood and comprehended in existing law beyond

any possibility for fairminded disagreement.” Harrington, 562 U.S. at 103 (internal quotation

omitted).


                                                   5
                                         III. ANALYSIS

       A. Sufficiency of the Evidence

       Petitioner’s first claim asserts that insufficient evidence was presented at trial to support

his convictions. He asserts that the prosecutor did not present any evidence indicating that he used

force or the threat of violence to take the victim’s car, a required element of the carjacking charge,

and therefore also part of the predicate for the felony-murder charge. After reciting the controlling

constitutional standard, the Michigan Court of Appeals rejected the claim on the merits:

       The only other element contested by defendant is the force or fear element. He
       argues that there was no evidence presented at trial that he used force or violence,
       or that he threatened Johnson with force or violence. He asserts, “Although there
       was evidence that [Johnson] was choked, this is no evidence that the two events
       were directly related.” Contrary to defendant’s claims, the prosecution presented
       clear evidence from which the jury could infer that defendant used force or violence
       to commit a larceny of Johnson’s vehicle. See Nowack, 462 Mich. at 400.

        The record shows that Johnson underwent serious injury causing death, consisting
       of blunt chest trauma, manual strangulation, and blunt force injuries to his face. It
       is clear that these injuries occurred within minutes before defendant drove away in
       Johnson’s car, as Gibbs, Brown, and Porter each testified that (1) they saw
       defendant walk with Johnson toward Johnson’s house immediately before they left
       for the liquor store, (2) their trip to the liquor store only lasted 15-20 minutes, and
       (3) they saw defendant taking Johnson’s truck with Johnson’s car keys—and found
       Johnson dead on the porch—when they returned from the store. Additionally, there
       was evidence that a struggle occurred on Johnson’s front porch, which was the
       location where Johnson’s body was found and where defendant was last seen before
       entering Johnson’s truck. Moreover, Gibbs, Porter, and Brown consistently
       testified that Johnson never let anyone drive his truck, never let anyone else hold
       his car keys unless he was present, and made “everybody” aware of that fact. Under
       these circumstances, the jury could reasonably infer that Johnson’s injuries and
       death were a direct result of defendant’s use of force or violence in order to take
       Johnson’s truck, especially given the fact that Johnson never allowed anyone else
       to drive his truck. Further, defendant’s sister, in an excited utterance, told Katrina
       when she arrived at Katrina’s house at 7:00 a.m. the following morning that
       defendant told her that he had murdered an acquaintance and taken his F-150.
       Therefore, when viewed in the light most favorable to the prosecution, sufficient
       circumstantial evidence was presented at trial to support defendant’s carjacking
       conviction. See Hardy, 494 Mich. at 444; Bennett, 290 Mich. App. at 472.

Alexander, 2016 WL 3767486, at *4-5.

                                                  6
       The federal due process clause “protects the accused against conviction except upon proof

beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

charged.” In re Winship, 397 U.S. 358, 364 (1970). The question on a sufficiency of the evidence

claim is “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Under the AEDPA, challenges to the

sufficiency of the evidence “must survive two layers of deference to groups who might view facts

differently” than a reviewing court on habeas review - the factfinder at trial and the state court on

appellate review - as long as those determinations are reasonable. Brown v. Konteh, 567 F.3d 191,

205 (6th Cir. 2009).

       The Michigan Court of Appeals reasonably rejected this claim. Under Michigan law, the

crime of carjacking is committed when a person uses force or the threat of violence against an

operator, passenger, or person in lawful possession of a motor vehicle during the commission of a

larceny of the vehicle. Mich. Comp. Laws § 750.529a. Here, the evidence presented at trial,

viewed most favorably to the prosecution, indicated that Petitioner strangled and stabbed the

victim prior to taking his truck. 1/29/2015 Tr., Ex. 8 to Rule 5 Filing, at 55 (Dkt. 10-8). The

evidence also indicated that the victim suffered extensive blunt force trauma, including fractured

ribs and a lacerated pericardium around the heart—injuries consistent with Petitioner stomping on

the victim’s chest. Id. at 55-56. These actions satisfied the “force or threat of violence”

requirement. Furthermore, eyewitnesses who were with the victim prior to the incident testified

that Petitioner repeatedly asked the victim to give him a ride, and that the victim refused. 2/4/2015

Tr., Ex. 10 to Rule 5 Filing, at 84 (Dkt. 10-10). When these witnesses returned from the party

store, they found the victim dead on the porch steps after the victim drove away in his truck.


                                                 7
1/29/2015 Tr. at 123; 2/4/2015 Tr. at 23. This evidence strongly indicated that Petitioner used

force against the victim during the course of committing a larceny of the vehicle. Although there

were no witnesses present to see Petitioner strangle and stomp on the victim in an effort to steal

the victim’s truck, the presentation of direct evidence was unnecessary. Circumstantial evidence

and inferences drawn from the evidence may be sufficient to sustain a conviction. See, e.g., United

States v. Algee, 599 F.3d 506, 512 (6th Cir. 2010). Petitioner’s first claim is therefore without

merit.

         B. Use of Petitioner’s Silence

         Petitioner next claims that the trial court erred in denying his motion for mistrial after the

prosecutor elicited testimony from Detroit Police Investigator Charles Weaver that Petitioner could

not provide any information to the officer after his arrest. The Michigan Court of Appeals rejected

the claim as follows:

         Here, there is no dispute that defendant waived his Miranda rights and voluntarily
         spoke with Investigator Weaver for a period of time. Although he subsequently
         invoked his Fifth Amendment right to remain silent, this fact was never presented
         to the jury. Rather, Weaver only stated defendant “could not provide any
         information” about an incident that occurred at the crime scene. Weaver made no
         mention of defendant’s subsequent invocation of his right to remain silent. Further,
         even if Weaver’s statement did constitute a comment on defendant’s silence, the
         prosecutor did not elicit the comment. Weaver, without any prompting, mentioned
         defendant’s inability to provide information while Weaver described the course of
         his investigation. See Taylor, 245 Mich. App. at 304 (“Here, . . . the arresting
         officer’s testimony regarding defendant’s silence was unsolicited and provided no
         unique information regarding defendant’s guilt or innocence.”).

         In addition, the prosecutor’s subsequent examination of Weaver clarified that (1)
         Weaver spoke with defendant following his arrest, (2) Weaver had advised
         defendant of his constitutional rights, (3) defendant indicated that he would speak
         with Weaver, (4) defendant stated that he could not remember doing anything at
         9159 Oldtown, and (5) the “lengthy” interview ceased at some point after defendant
         denied remembering that he did anything at 9159 Oldtown. Again, through these
         statements, Weaver did not comment on defendant’s invocation of his right to
         remain silent, and defendant’s silence was not used as evidence of substantive guilt
         or impeachment.

                                                   8
Alexander, 2016 WL 3767486, at *6-7.

        It is a violation of the Due Process clause of the Fourteenth Amendment for the prosecution

to use a defendant’s post-Miranda silence to impeach a defendant’s exculpatory testimony. Doyle

v. Ohio, 426 U.S. 610, 619 (1976). “Doyle bars the use against a criminal defendant of silence

maintained after receipt of governmental assurances.” Anderson v. Charles, 447 U.S. 404, 408

(1980). The Supreme Court’s holding in Doyle, however, does not apply if a defendant waived

his right to remain silent and instead agreed to make a statement. Anderson v. Charles, 447 U.S.

404, 408 (1980). Questioning and argument regarding such statements is permitted because a

defendant who voluntarily speaks after receiving Miranda warnings has not been induced to remain

silent. Id.

        When Weaver was initially asked about his investigation, he testified that he conducted an

interview with Petitioner, but Petitioner “could not provide any information.” 2/4/2015 Tr. at 202-

203. Petitioner’s counsel moved for a mistrial on the grounds that the testimony constituted a

reference to Petitioner’s silence. Then, outside the presence of the jury, Weaver explained that he

had read Petitioner his Miranda warnings prior to questioning him, and that Petitioner waived his

rights. Id. at 206. Weaver stopped questioning when Petitioner claimed not to remember anything

about the incident and did not want to talk anymore. Id. at 206-207. The trial court denied the

motion for mistrial and ruled that Weaver could testify about Petitioner’ statement that he did not

remember anything, but he could not testify about the request to stop the interrogation. Id. at 207-

208. After the jury was recalled, Weaver testified that he read Petitioner his Miranda rights prior

to questioning him, Petitioner waived his rights, Petitioner said he did not remember anything that

occurred at the crime scene, and then the interview ceased. Id. at 210-211.



                                                 9
       The trial court did not err in denying Petitioner’s motion for a new trial. The prosecution

did not use Petitioner’s invocation of his right to silence against him. Petitioner chose to waive

his rights and told police that he did not remember the incident. The prosecutor’s question was

not an improper reference to Petitioner’s right to remain silent; it was instead proper under

Anderson in light of Petitioner’s decision to make a statement and claim that he had no memory

of the incident. See Dye v. Hofbauer, 197 F. App’x 378, 386 (6th Cir. 2006). The claim is

therefore without merit.

       C. Admission of Hearsay

       Petitioner’s third claim asserts that Katrina Johnson was permitted to testify in violation of

the Confrontation Clause regarding a statement made by Petitioner’s sister, Monica, that Petitioner

admitted to her that he killed someone. Petitioner asserted that the statement did not qualify as an

excited utterance under Michigan Rule of Evidence 803(2) because too much time elapsed between

his alleged statement to his sister and Monica’s statement to her neighbor. The Michigan Court of

Appeals found that the statement was properly admitted as an excited utterance. Alexander, 2016

WL 3767486, at *8-9.

       The admission of the statement did not contravene clearly established Supreme Court law.

The Confrontation Clause of the Sixth Amendment gives the accused the right “to be confronted

with the witnesses against him.” U.S. Const., Am. VI; Pointer v. Texas, 380 U.S. 400, 403-405

(1965). The Clause therefore prohibits the admission of an out-of-court testimonial statement at a

criminal trial unless the witness is unavailable to testify and the defendant had a prior opportunity

for cross-examination. Crawford v. Washington, 541 U.S. 36, 59 (2004). In Davis v. Washington,

547 U.S, 813 (2006), the Supreme Court decided that the Confrontation Clause applied only to

testimonial hearsay and not to non-testimonial hearsay. Id. at 823-824; see also Whorton v.


                                                 10
Bockting, 549 U.S. 406, 420 (2007); Giles v. California, 554 U.S. 353, 376 (2008) (reiterating that

“only testimonial statements are excluded by the Confrontation Clause. Statements to friends and

neighbors . . . and statements to physicians in the course of receiving treatment would be excluded,

if at all, only by hearsay rules.”).

          The statement at issue here was not testimonial. It was a statement made by one neighbor

to another, and therefore did not implicate Petitioner’s confrontation rights. Moreover, whether

the nontestimonial statement was properly admitted as an excited utterance is a question of state

law only, and it cannot form a cognizable basis for granting federal habeas relief. See Johnson v.

Renico, 314 F. Supp. 2d 700, 706 (E.D. Mich. 2004). The claim provides no basis for habeas

relief.

          D. Admission of Preliminary Examination Testimony

          Petitioner’s fourth claim asserts that the trial court violated his rights under the

Confrontation Clause when it admitted the preliminary examination testimony of Latrice Neal.

Unlike the previous statement, this one was certainly testimonial. Petitioner argues that the

prosecutor did not exercise due diligence in attempting to locate Neal prior to trial, and the prior

testimony was therefore inadmissible under Michigan Rule of Evidence 804(b)(1).

          After reciting the controlling constitutional standard, the Michigan Court of Appeals

outlined the efforts undertaken by police to locate the missing witness to support the trial court’s

conclusion that the prosecutor exercised due diligence:

          As the trial court concluded, the uncontested efforts in this case constitute due
          diligence. During the midtrial hearing, Investigator Weaver testified that Neal was
          transported by the police to the preliminary examination, at which time she
          indicated her reluctance to be a witness. Despite her stated reluctance, however,
          Weaver experienced no difficulty in securing her presence at the preliminary
          examination. Likewise, Weaver encountered no issues in locating her address and
          personally serving her with a subpoena, and she provided no indication that she
          intended to move away from her residence on Ford Street. Accordingly,

                                                  11
Investigator Weaver had no reason to believe that it would be difficult to secure her
presence at trial. As such, this case is distinct from cases where the police and
prosecution were aware that a witness may not appear at trial because he had known
reasons to avoid police detection or incentives to go into hiding. Cf. Dye, 431 Mich.
at 67-68, 76; People v. Watkins, 209 Mich. App. 1, 4 (1995) (noting that the record
included no indication that the prosecution experienced difficulties in producing an
unavailable witness for the defendant’s first trial).

Although Investigator Weaver did not have any contact with Neal or her immediate
family after the preliminary examination, only four months passed between August
21, 2014, the date of the preliminary examination, and the time at which
Investigator Weaver received the first set of subpoenas for defendant’s trial.
Investigator Weaver testified that he continuously looked for Neal without any
success from approximately December 15, 2014, through February 10, 2015.

In December 2014 and January 2014, Investigator Weaver visited Neal’s former
address on Ford Street approximately three times until he was informed by Monica,
who lived below Neal, that Neal no longer lived in the upper flat. Monica was
unable to provide any information regarding Neal’s whereabouts. Although
Weaver had a working phone number for Neal at the beginning of the case, it was
no longer in service as he searched for her before trial.

Weaver then accessed Accurint and Talon, two computer databases that provide the
names of family members, addresses, social security numbers, and phone numbers
associated with an individual, in an attempt to locate Neal. Through his searches,
he found two addresses associated with the name “Latrice Neal.” When Weaver
visited one of these addresses before trial, located on Glendale Street in Detroit,
Michigan, he discovered that it was a vacant residence that had no windows, no
doors, no occupants, and no working utilities. Police visited the second address,
located in Auburn Hills, Michigan, on at least two occasions after January 12, 2015.
When Investigator Weaver visited the residence himself, he left a subpoena and his
contact information. He also called the phone number provided for the woman
named Latrice Neal who lived there on multiple occasions. Ultimately, after
receiving the assistance of the Auburn Hills police during trial, the prosecutor and
Investigator Weaver confirmed that the “Latrice Neal” who lived at the Auburn
Hills address was not the same Latrice Neal who previously lived on Ford Street in
Detroit, as the women had different birthdates and social security numbers, and
Weaver confirmed that they were different people after viewing a photograph
provided by the Auburn Hills police.

During the course of the trial, Investigator Weaver performed “additional Accurint
research,” which produced two additional addresses in Detroit. Both locations were
vacant lots.

The police successfully contacted Neal’s mother, Gail Dent-Edwards, while she
was at Henry Ford Hospital. Dent-Edwards did not provide any information

                                         12
       regarding Neal’s location or any contact information, but she indicated that she
       would ask Neal to contact the police. Later, the police were unable to serve Dent-
       Edwards with a subpoena because she had been discharged, and the hospital would
       not provide her current address. Dent-Edwards did not answer the phone when the
       police attempted to call the number that she provided to Officer Patrick Lane, and
       Investigator Weaver was unable to determine Dent-Edwards’ whereabouts.

       When Weaver called another potential telephone number for Neal, there was no
       answer. However, when Officer Lane called, someone answered, stated that she
       was “Latrice Neal,” but denied that she had lived at 2446 Ford. The woman also
       stated that she did not know defendant.

       Weaver also was unable to locate a current address, photo, or any other helpful
       information concerning Neal through the Law Enforcement Information Network
       (“LEIN”). He contacted the Department of Agriculture to determine if Neal had
       been issued a bridge card and learned that she had, but it was registered to the vacant
       address on Glendale in Detroit. He also contacted the U.S. Postal Service, but he
       had not received a response at the time of the due diligence hearing. Moreover,
       Weaver also checked area hospitals and as well as jails and prisons in Oakland,
       Wayne, and Macomb Counties without success.

Alexander, 2016 WL 3767486, at *10-11.

       The state court decision was reasonable. Prosecutors may seek to admit the preliminary

examination testimony of a non-testifying witness where they made a good-faith effort to obtain

the presence of the non-testifying witness at trial. Hamilton v. Morgan, 474 F.3d 854, 858 (6th

Cir. 2007). “A good-faith effort . . . is not an ends-of-the-earth effort, and the lengths to which

the prosecution must go to obtain a witness generally amount to a question of reasonableness.”

United States v. Cheung, 350 F. App’x 19, 23 (6th Cir. 2009) (internal quotation marks, citations,

and alterations omitted). The lengths to which the prosecution must go to produce a witness, such

that the admission of the prior confronted testimony at a subsequent trial does not violate the

Confrontation Clause, boils down to a question of reasonableness. Hardy v. Cross, 565 U.S. 65,

70 (2011) (quoting Ohio v. Roberts, 448 U.S. 56, 74 (1980)). The Supreme Court noted that “when

a witness disappears before trial, it is always possible to think of additional steps that the

prosecution might have taken to secure the witness’ presence, but the Sixth Amendment does not

                                                 13
require the prosecution to exhaust every avenue of inquiry, no matter how unpromising.” Id. at

71-72. Most importantly, “the deferential standard of review set out in 28 U.S.C. § 2254(d) does

not permit a federal court to overturn a state court's decision on the question of unavailability

merely because the federal court identifies additional steps that might have been taken.” Id. at 72.

        Here, the Court agrees with the Michigan Court of Appeals that the prosecution and law

enforcement made a good faith effort to bring Neal to trial based on a reasonable determination of

the facts. As such, Petitioner is not entitled to relief on this claim.

        E. Prosecutorial Misconduct

        Petitioner’s final claim challenges the conduct of the prosecutor. He argues that his trial

was rendered fundamentally unfair when the prosecutor elicited sympathy for the victim by stating

that the victim was not present to testify what happened to him, and by suggesting without evidence

that Petitioner arrived at the victim’s house after having just committed another crime.

        The Michigan Court of Appeals rejected the claim by finding that review was limited to

whether “plain error” occurred due to Petitioner’s failure to object in the trial court to the alleged

misconduct. Alexander, 2016 WL 3767486, at *13. The court went on to find that Petitioner

failed to establish entitlement to relief under that narrow standard. Id. at *14-15.

        By finding that the claim was limited to “plain error” review, the Michigan Court of

Appeals determined that Petitioner’s claim was procedurally defaulted based on his failure to

comply with Michigan’s contemporaneous object rule, and that finding likewise bars habeas

review absent a showing of “cause and prejudice.” See, e.g., Lundgren v. Mitchell, 440 F.3d 754,

765 (6th Cir. 2006).

        The only conceivable candidate for “cause” would be an argument that Petitioner’s trial

counsel was ineffective for failing to object to the allege misconduct. However, when a habeas


                                                   14
petitioner claims ineffective assistance of counsel as cause for a procedural default, the allegation

is a separate claim which must itself be exhausted in state court according to the normal

procedures. Edwards v. Carpenter, 529 U.S. 446, 452 (2000). The failure to exhaust the

ineffectiveness claim will itself constitute a procedural default of the cause argument and prevents

a federal court from hearing it. Id. Petitioner never exhausted a claim that his trial counsel was

ineffective for failing to object to the alleged misconduct, and therefore he cannot demonstrate

cause to excuse his default. Review of this claim is therefore barred.

       As none of Petitioner’s claims merit relief, the petition will be denied.

                          IV. CERTIFICATE OF APPEALABILITY

       Before Petitioner may appeal this decision, the Court must determine whether to issue a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); Fed. R.App. P. 22(b). A certificate

of appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy § 2253(c)(2), Petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation and

internal quotation marks omitted). The Court finds that reasonable jurists would not debate the

resolution of Petitioner’s claims because they are devoid of merit or barred from review. The

Court will therefore deny a certificate of appealability.

       If Petitioner chooses to appeal the Court’s decision, however, he may proceed in forma

pauperis because an appeal could be taken in good faith. 28 U.S.C. § 1915(a)(3).

                                        V. CONCLUSION




                                                 15
       Accordingly, the Court denies with prejudice the petition for a writ of habeas corpus, denies

a certificate of appealability, and grants permission to appeal in forma pauperis.

       SO ORDERED.

Dated: May 24, 2019                                  s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on May 24, 2019.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                16
